DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez et al. (“A CMOS-MEMS RF-Tunable Bandpass Filter Based on Two High-Q 22-MHz Polysilicon Clamped-Clamped Beam Resonators” cited in the Information Disclosure Statement filed December 30, 2019, hereafter Lopez) in view of Mestrom et al. (“Simulations and experiments of hardening and softening resonances in a clamped-clamped beam MEMS resonator” cited in the Information Disclosure Statement filed December 30, 2019, hereafter Mestrom).
Claims 1, 9 and 16: Lopez teaches a passband filter (Figure 1), comprising: 
a first microelectromechanical resonator system, comprising a first resonating beam (Structure anchor in resonator connected to Vdc1), a first drive electrode (Input driver), and a first sense electrode (Output driver), wherein an AC input signal is coupled to the first drive electrode (Figures 1 and 2); 
a second microelectromechanical resonator system, comprising a second resonating beam (Structure anchor in resonator connected to Vdc2), a second drive electrode (Input driver), and a second sense electrode (Output driver), wherein the AC input signal is coupled to the second drive electrode (Figures 1 and 2); and 

wherein a DC bias signal (Vdc1 and Vdc2, where each MEMS resonance frequency can be independently tuned by each bias voltage Vdc1 and Vdc2; end of Section 1) is coupled to the first and second resonating beams to tune an initial resonance frequency of the first and second resonating beams (end of Section 1), 
wherein a DC voltage is applied only to the second resonating beam (further DC voltage to vary Vdc2 from Vdc1 to independently tune the second MEMS resonator; end of Section 1), to cause the second resonating beam to buckle (via Vdc2). 
Lopez does not specifically teach exhibiting a hardening nonlinear behavior or a softening nonlinear behavior. 
Mestrom teaches a resonator system exhibiting hardening nonlinear behavior and softening nonlinear behavior (Section 2, final paragraph; second column of page 231 lines 2-15 and Figure 4), wherein the first microelectromechanical resonator system (connected to Vdc1 in Lopez) exhibits a hardening nonlinear behavior (for low bias voltages for Vdc1, hardening non-linear behavior is present; second column of page 231, lines 2-15) defining an upper stop frequency of the passband (for chosen bias voltages Vdc1 and Vdc2; Figure 3 of Lopez) and the second microelectromechanical resonator system (connected to Vdc2 in Lopez) exhibits a softening nonlinear behavior, due to the applied DC voltage (for Vdc2 greater than Vdc1, softening nonlinear behavior 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the behavior of the resonator systems taught by Mestrom in the circuit of Lopez to optimize the design of the resonator system (Section 5 of Mestrom).
It is noted that claims 9 and 16 recite the limitations of claim 1 in different forms and are rejected on the grounds above.

Claims 2 and 17: The combined circuit further teaches that the first resonating beam is a clamped-clamped beam (Section 2 of Lopez, first paragraph) and the second resonating beam is a cantilevered beam (Section 3 of Lopez, final paragraph that teaches replacing the clamped-clamped beam with smaller gap bridges).  

Claims 3 and 18: The combined circuit further teaches that the first and second resonating beams are clamped-clamped beams (Figure 1 and Section 2, first paragraph of Lopez).  

Claim 5: The combined circuit further teaches the DC voltage is applied across the second resonating beam (Vdc2).
  


Claims 7, 12 and 13: The combined circuit further teaches that the DC voltage causes the second beam to buckle and defines the lower stop frequency of the second microelectromechanical resonator system (each MEMS resonance frequency is independently selected via Vdc1 and Vdc2 to provide a tunable filter, end of Section 1 of Lopez; second column of page 231, lines 2-15 of Mestrom).  

Claims 8, 14 and 15: The combined circuit further teaches that a further DC voltage is applied across the first resonating beam to define the upper stop frequency of the first microelectromechanical resonator system (inherent in the combined circuit via Vdc1, where the MEMS resonance frequency is independently selected; end of Section 1 of Lopez).  

Claim 10: The combined circuit further teaches that the first microelectromechanical resonator system further comprises: 
a first resonating beam, a first drive electrode and a first sense electrode (resonator connected to Vdc1; Figure 1 of Lopez); and-18-WO 2019/021047PCT/IB2017/057664 
the second microelectromechanical resonator system further comprises a second drive electrode and a second sense electrode (resonator connected to Vdc2; Figure 1 of Lopez).  

Claim 20: The combined circuit further teaches tuning the passband filter by adjusting a DC voltage applied to the second resonating beam (Section 1, final paragraph of Lopez).

Claims 4, 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez in view of Mestrom and further in view of Hsu (U.S. Patent 6,930,569).
Claim 4: Lopez and Mestrom teach the limitations of claim 3 above. Lopez and Mestrom do not specifically teach a heater. Hsu teaches a micromechanical resonator that includes a heater and a DC voltage is applied to the heater (column 11 lines 66-67, column 12 lines 1-9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the heater of Hsu in the circuit of Lopez and Mestrom to trim the resonant frequency and/or enhance the quality factor of the resonators (column 11 lines 66-67, column 12 lines 1-9 of Hsu).  

Claims 11 and 19: Lopez and Mestrom further teach the first and second resonating beams are clamped-clamped beams (Figure 1 of Lopez). Lopez and Mestrom do not specifically teach a heater. Hsu teaches a micromechanical resonator that includes a heater and a DC voltage is applied to the heater so that the second resonating beam buckles (column 11 lines 66-67, column 12 lines 1-9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the heater of Hsu in the circuit of Lopez and .

Response to Arguments
Applicant's arguments filed October 28, 2021 have been fully considered but they are not persuasive. 
Applicant asserts that Lopez does not teach a DC voltage, in addition to the second voltage Vdc2 being applied to the second resonating beam. Examiner respectfully disagrees. Lopez teaches a DC bias signal (Vdc1 and Vdc2, where each MEMS resonance frequency can be independently tuned by each bias voltage Vdc1 and Vdc2; end of Section 1) is coupled to the first and second resonating beams to tune an initial resonance frequency of the first and second resonating beams (end of Section 1), wherein a DC voltage is applied only to the second resonating beam (further DC voltage to vary Vdc2 from Vdc1 to independently tune the second MEMS resonator; end of Section 1), to cause the second resonating beam to buckle (via Vdc2). 
Applicant further asserts that Mestrom does not teach two resonating beams, one being modified with a voltage to show the softening nonlinear behavior while the other is not. Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

	Applicant further asserts that the reason for combining the teachings of Lopez and Mestrom is not supported by the record, as there is no discussion in either of the references that an optimized design of the resonator system would require a DC voltage to one beam but not to the other. Examiner respectfully disagrees for the reasons stated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 9,680,414.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O'TOOLE whose telephone number is (571)270-1273. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        
/DIANA J. CHENG/Primary Examiner, Art Unit 2849